                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   SUSAN SIMPSON
                  Case Number:     2:20-BK-02088-EPB           Chapter: 13

          Date / Time / Room:      TUESDAY, JULY 27, 2021 11:00 AM TELEPHONIC HRGS

         Bankruptcy Judge:         EDDWARD P. BALLINGER JR.
               Courtroom Clerk:    ANNETTE FRANCHELLO
                Reporter / ECR:    WESLEY STANGRET                                                  0.00


Matters:
       1) CONTINUED HEARING ON MOTION TO DISMISS OR CONVERT CASE UNDER 11 U.S.C. § 1307 FILED BY
          NEW HORIZONS 401K PROFIT SHARING PLAN, BRAD GILBERTSON, TRUSTEE
          R / M #: 172 / 0

       2) CONTINUED HEARING ON DEBTOR'S OBJECTION TO NEW HORIZON'S PROOF OF CLAIM 5-1 AS AMENDED
              R / M #:   52 / 0

       3) CONTINUED HEARING ON NEW HORIZONS NOTICE OF DEFAULT AND DEBTOR'S OBJECTION THERETO
              R / M #:   171 / 0


Appearances:

        SCOTT W. HYDER, ATTORNEY FOR SUSAN SIMPSON, SUSAN SIMPSON
        ROSS M. MUMME, ATTORNEY FOR EDWARD J. MANEY
        DON C. FLETCHER, ATTORNEY FOR NEW HORIZONS 401K PROFIT SHARING PLAN
        MICHAEL BOSCO, ATTORNEY FOR JPMORGAN CHASE BANK, N.A.




    Case 2:20-bk-02088-EPB                   Doc 192 Filed 07/27/21 Entered 07/27/21 13:25:01 Desc
Page 1 of 2                                        Main Page 1 of 2                       07/27/2021 1:21:02PM
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   2:20-BK-02088-EPB         TUESDAY, JULY 27, 2021 11:00 AM


Proceedings:                                                                                                  1.00


          ITEMS #1 - #3

          Mr. Hyder informs the Court that he and Mr. Fletcher have been discussing a payoff amount.
          He believes the parties are close. They have agreed that the Debtor can file an amended plan
          to sell the house. The Debtor will have 60 days to enter into a contract otherwise, the stay will
          be lifted. If the Debtor does get a contract within 60 days, then the stay will be extended
          another 30 days to allow for closing. If closing does not happen within 90 days, the stay will
          be lifted. He states that the Debtor will have the right to sell the house and no money will be
          released from escrow other than paying Chase and HOA without a Court order. He hopes to
          get a payoff amount agreed to and stipulated otherwise; the Court will have to adjudicate
          what the amount is.

          Mr. Fletcher adds that the property taxes would also have to be paid.

          The Court suggests setting a continued hearing in 45 days.

          Mr. Fletcher questions when the plan will be on file.

          Mr. Hyder states that he will email the plan to Mr. Fletcher and file it by the end of the week.

          Mr. Fletcher agrees so long as the 60 days start by the end of the week.

          COURT: IT IS ORDERED continuing this hearing to August 3, 2021, at 11:00 a.m., subject to
          vacate.




      Case 2:20-bk-02088-EPB              Doc 192 Filed 07/27/21 Entered 07/27/21 13:25:01 Desc
Page 2 of 2                                     Main Page 2 of 2                       07/27/2021 1:21:02PM
